Case 6:16-cv-01236-DDD-PJH Document 54 Filed 02/20/19 Page 1 of 12 PagelID#: 274

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
LAFAYETTE DIVISION

ALBERT DOGAY : CIVIL ACTION NO. 6:16-cv-01236
VERSUS : JUDGE: DEE D. DRELL
MONSTER HEAVY HAULERS, LLC

and GEORGE ANTHONY COOK : MAGISTRATE JUDGE:
PATRICK J. HANNA

 

JOINT MOTION FOR APPROVAL OF PARTIES’ SETTLEMENT AGREEMENT

ee eee ee eee ee ee ee eee Oe

AND
DISMISSAL WITH PREJUDICE

NOW INTO COURT, through undersigned counsel, come plaintiff, ALBERT
DOGAY, and Defendants, MONSTER HEAVY HAULERS, LLC and GEORGE
ANTHONY COOK, who file this Joint Motion for Approval of Parties’ Settlement
Agreement, and Dismissal with Prejudice and respectfully state as follows:

The Parties have reached an amicable resolution to the above referenced
FSLA claim. The Fifth Circuit has historically found that private settlement of FLSA
rights which involve a bona fide dispute as to liability, such as the amount of hours
worked or compensation due, is not prohibited by the FLSA. Thomas v. Louisiana,
534 F.2d 613, 615 (5*" Cir. 1976). However, there had been a lack of guidance
from the Fifth Circuit as to whether an employer may be relieved of liability in
settlement which was obtained without court approval.

Until recently, only the Eleventh Circuit had stated a rule that, in order to
ensure that the employer is relieved of liability, a compromise of an FLSA claim
must either be supervised by the Secretary of Labor or must be approved by the

District Court. Lynn’s Food Stores, Inc. v. U.S., 679 F.2d 1350 (6th Cir. 1982).

Page | of 4
Case 6:16-cv-01236-DDD-PJH Document 54 Filed 02/20/19 Page 2 of 12 PagelD#: 275

Under this rule, to approve the settlement, the Court was tasked with determining
that the compromise was a fair and reasonable resolution of a bona fide dispute
over FLSA provisions. Id. at 1354. If the settlement terms met the
aforementioned criteria, the Court should approve the settlement in order to
promote the policy of encouraging settlement of litigation. Id.; see also Sneed v.
Sneed’s Shipbuilding, Inc., 545 F.2d 537, 539 (5th Cir. 1977).

Recent decisions by the Fifth Circuit and its lower courts establish precedent
that indicates that would suggest that court approval of settlements that occurred
within the context of a lawsuit and where the plaintiff/employee is represented by
counsel may not be required. Martin v. Spring Break '83 Prods., LLC, 688 F.3d 247
(5th Cir. 2012) (holding that Lynn’s Food’s fairness concerns are not implicated
regarding settlement in which the parties were represented by counsel); Martinez v.
Bohls Bearing Equip. Co., 361 F.Supp.2d 608, 634 (W.D. Tex. 2005); See also,
Smith v. Tri-City Transmission Serv., 2012 U.S. Dist. LEXIS 119428 (D. Ariz. Aug.
23, 2012).

While these authorities cast into question whether Court approval of FSLA
settlements in litigation is necessary where both parties are represented by
counsel, in an abundance of caution, the Parties jointly request that this court
review and approve the Settlement for the foregoing reasons:

1. There is a bona fide dispute concerning whether Plaintiff worked any

uncompensated overtime;

2. There is a bona dispute concerning whether Plaintiff was exempt from

the overtime pursuant to the “motor carrier exemption” and therefore
not entitled to overtime pay;

Page 2 of 4
Case 6:16-cv-01236-DDD-PJH Document 54 Filed 02/20/19 Page 3 of 12 PagelD#: 276

3. There is a bona fide dispute concerning whether Plaintiff’s discharge

was retaliatory in nature.

In light of the foregoing, it is the Parties’ contention that bona fide disputes
existed over the entitlement to, and amount of, overtime pay. In light of the issues
in dispute, the amount received by Plaintiff is a fair and reasonable settlement and
should be approved by this Court. Had the case gone forward, it is possible that
Plaintiff would have received far less, if anything at all, and is therefore potentially
receiving far more pursuant to the Settlement Agreement. A copy of the Parties’
Settlement Agreement is attached for the Court’s review. [See Exhibit A].

WHEREFORE, the Parties respectfully request that the Court enter an Order:
(1) approving the terms of the Settlement Agreement and (2) dismissing this action
with prejudice against all Defendants with the Court to retain jurisdiction to enforce
the terms of the Settlement Agreement.

RESPECTFULLY SUBMITTED,

mal WiduA |

Ab lud Us (3§492)
3960 Government Street
Baton Rouge, Louisiana 70806
(225) 343-2205

ATTORNEY FOR ALBERT DOGAY, Plaintiff

Page 3 of 4
Case 6:16-cv-01236-DDD-PJH Document 54 Filed 02/20/19 Page 4 of 12 PagelD#: 277

OFFERIN eSOLUTIONS, LLC

—PAUL B- GIBSON (#14286)

THOMAS M. LONG (#25146)
TRIAL ATTORNEY

RYAN R. DOMENGEAUX (#32850)
412 Travis Street, Suite C (70503)
Post Office Box 3663

Lafayette, Louisiana 70502-3663
Telephone: (337)233-9600
Facsimile: (337)269-4675

 

ATTORNEYS FOR MONSTER HEAVY
HAULERS, LLC and GEORGE ANTHONY
COOK

CERTIFICATE OF SERVICE

I hereby certify that a copy of the above and JOINT MOTION FOR
APPROVAL OF PARTIES’ SETTLEMENT AGREEMENT, AND DISMISSAL WITH
PREJUDICE was filed electronically with the Clerk of Court using the CM/ECF
system. Said document has this date been served on all counsel of record in these

proceedings by:

(X) CM-ECF ) Hand Delivery ( ) Prepaid U.S. Mail ( ) Facsimile

Lafayette, Louisiana, this _/ 7 day of Leliitden '

2019.

 

 

SL ZZ

Page 4 of 4
Case 6:16-cv-01236-DDD-PJH Document 54 Filed 02/20/19 Page 5 of 12 PagelD#: 278

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
LAFAYETTE DIVISION

ALBERT DOGAY : CIVIL ACTION NO. 6:16-cv-01236

VERSUS : JUDGE: DEE D. DRELL

MONSTER HEAVY HAULERS, LLC:
and GEORGE ANTHONY COOK : MAGISTRATE JUDGE:

PATRICK J. HANNA

 

SETTLEMENT AGREEMENT AND GENERAL RELEASE

 

MONSTER HEAVY HAULERS, LLC and GEORGE ANTHONY COOK,

including all of their respective officers, directors, representatives, shareholders,

owners, agents, employees, heirs, attorneys, successors and assigns (hereinafter

collectively referred to as “Defendant”) and ALBERT DOGAY, including his heirs,

representatives, attorneys, successors, and assigns (hereinafter referred to as

“Plaintiff’), for good and valuable consideration, receipt of which is hereby

acknowledged, and in order to resolve and settle finally, fully and completely all

matters or disputes that now exist or may exist between them, agree as follows:

1.

General Release. In consideration for the promises contained in this
Settlement Agreement and General Release (the “Agreement”), the Plaintiff
for himself, his heirs, successors and assigns, he does hereby forever and
irrevocably waive, release and discharge MONSTER HEAVY HAULERS, LLC, its
subsidiaries and other corporate affiliates and each of their respective
employees, officers, directors, owners, shareholders, representatives, agents
and attorneys, and GEORGE ANTHONY COOK, his heirs, representatives,
attorneys, successors, and assigns (collectively referred to herein as "Released
Parties"), from any and all claims, demands, causes of actions, fees, damages,
liabilities and expenses (inclusive of attorneys’ fees) of any kind whatsoever,
whether known or unknown, that Plaintiff has ever had against the Released
Parties by reason of any actual or alleged act, omission, transaction, practice,
conduct, occurrence or other matter up to and including the date of his
execution of this Agreement, including, but not limited to (i) any claims under
the Fair Labor Standards Act, as amended; Title VII of the 1964 Civil Rights
Act, as amended; the Americans with Disabilities Act of 1990, as amended;

Page I of 8 EXHIBIT

A

§
;

 
Case 6:16-cv-01236-DDD-PJH Document 54 Filed 02/20/19 Page 6 of 12 PagelD#: 279

the Rehabilitation Act of 1973; the Family and Medical Leave Act of 1993, as
amended; the Age Discrimination in Employment Act; the Older Workers
Benefit Protection Act; the Equal Pay Act, as amended; the Employee
Retirement Income Security Act, as amended (with respect to unvested
benefits); the Civil Rights Act of 1991, as amended; Sections 1981, 1985(3)
and 1986 of U.S.C. Title 42; the Occupational Safety and Health Act; the
Sarbanes-Oxley Act of 2002, as amended; and the Worker Adjustment and
Retraining Notification Act, as amended; (ii) any claims relating to or arising
out of claimant’s employment, including the terms and conditions of the
employment and the termination of employment, all claims of employment
discrimination, harassment or retaliation under any state or local statute or
ordinance, public policy or common law; (iii) any tort and/or contract and
quasi-contract claims, including any claims for wrongful discharge, promissory
estoppel or detrimental reliance, claims for wages, bonuses, incentive
compensation and severance allowances or entitlements, claims for fraud,
slander, libel, defamation, disparagement, infliction of emotional distress,
personal injury, negligence, compensatory or punitive damages, or any other
claim for damages or injury of any kind whatsoever, and all claims for
monetary recovery, including, without limitation, attorneys’ fees, experts’ fees,
medical fees or expenses, costs and disbursements. However, this general
release of claims excludes the filing of an administrative charge or complaint
with the Equal Employment Opportunity Commission or other administrative
agency, although the Plaintiff waives any right to monetary relief related to
such a charge. This general release of claims also excludes any claims made
under state workers’ compensation or unemployment laws, and/or any claims
which cannot be waived by law.

2. Settlement Amount and Attorney’s Fees. In consideration of the promises
of Plaintiff as set forth herein, the Parties agree to settle Plaintiff's claim for
the lump sum of FORTY SEVEN THOUSAND AND 00/100 ($47,000.00)
DOLLARS which sum is inclusive of all wages, penalties, liquidated damages,
and attorneys’ fees, paid to ALBERT DOGAY by and on behalf of MONSTER
HEAVY HAULERS, LLC and GEORGE ANTHONY COOK. The foregoing sum of
FORTY SEVEN THOUSAND AND 00/100 ($47,000.00) DOLLARS begin allocated
as follows: (1) for wages by a check payable to Albert Dogay in the amount of
ELEVEN THOUSAND TWO HUNDRED AND FIVE AND 49/100 ($11,205.49)
DOLLARS less withholding taxes; and (2) for remuneration for damages
separate and distinct from wages by a check made payable to the order of
Albert Dogay and Miller, Hampton & Hilgendorf in the amount of $35,794.51.

3. Indemnification. Plaintiff further declares and represents that none of his
claims or rights of any sort have been assigned, subrogated or transferred in
any way and that no liens or privileges exist in connection with this matter. In
the event there are any assigned or subrogated claims or any liens, privileges
or claims by any person or entity under any law or statute whatsoever, then
Plaintiff does hereby agree to indemnify, protect, defend and hold harmless
the Released Parties from any claims that may be made against them because

Page 2 of 8
Case 6:16-cv-01236-DDD-PJH Document 54 Filed 02/20/19 Page 7 of 12 PagelID#: 280

of such assignment, subrogation, transfer, lien or privilege. Plaintiff further
obligates himself to fully defend, protect, indemnify and hold harmless the
Released Parties from any and all past, present and/or future claims, demands,
losses, penalties and damages of whatsoever nature that are pursued by
Plaintiff or by anyone else that are derivative of Plaintiff's released rights
herein. Plaintiff further acknowledges and agrees that it shall be solely and
exclusively Plaintiff's obligation and responsibility to report to the appropriate
governmental agencies and other authorities all monies received as wages
and/or compensation under this Agreement and to report and pay all related
taxes or impositions. Plaintiff shall indemnify and hold harmless the Released
Parties from and against any and all claims, damages, losses, liabilities or
obligations asserted, or imposed and/or threatened against Defendants by any
person or entity relating, directly, or indirectly, to the monies received by
Plaintiff hereunder, including, without limitation, Plaintiff, the IRS, or any other
person. However, it is agreed and understood by all parties to this Settlement
Agreement and Release that Plaintiff shall not be held liable to the Released
Parties, nor required to indemnify the Released Parties, for claims arising out
of conduct of any person not made a party to this Settlement Agreement and
Release.

Plaintiff further declares that the aforesaid amount this day received by him is
also received in full, final and complete settlement of any and all claims
asserted by him and/or on his behalf in the suit entitled "Albert Dogay vs.
Monster Heavy Haulers, LLC and George Anthony Cook”, bearing Docket No.
6:16-cv-01236-000, U.S. District Court for the Western District of Louisiana
(the “Litigation”), and Plaintiff does hereby authorize and direct his attorney
to dismiss said suit with full prejudice to all of his rights.

4, Consideration Period. Plaintiff acknowledges and agrees that MONSTER
HEAVY HAULERS, LLC has informed him that he is entitled to twenty-one (21)
days to consider the terms and provisions of the Settlement Agreement prior
to signing. However, Plaintiff, ALBERT DOGAY, after consulting with his
counsel, Amanda Hilgendorf, knowingly and voluntarily waives this twenty-one
(21) day period.

5. Revocation Period. Plaintiff acknowledges that he shall be entitled to revoke
his consent to the Settlement Agreement at any time prior to the expiration of
seven (7) days after the execution of the Settlement Agreement by providing
written notice of such revocation to MONSTER HEAVY HAULERS, LLC’s counsel
of record, Paul D. Gibson, at Offering Solutions, PLLC, Post Office Box 3663,
Lafayette, Louisiana 70502-3663.

6. Non-Admission Clause. Plaintiff does hereby declare that it is understood
and agreed that this settlement is a compromise of highly doubtful and
disputed claims and that the payment made herein is not in any way to be
construed as an admission on the part of the parties hereby released and that
said Released Parties expressly deny any and all liability whatsoever to Plaintiff

Page 3 of 8
Case 6:16-cv-01236-DDD-PJH Document 54 Filed 02/20/19 Page 8 of 12 PagelD#: 281

or to any other person arising out of any claims asserted or that could have
been asserted in any claim under the FSLA and that this settlement is made
merely for the purposes of avoiding litigation and to buy their peace.

7. Non-Disparaging Remarks. The Parties agree that they will not disparage
each other, by written or oral word, gesture, or any other means, nor will they
make any disparaging or negative comments about each other, to any person
or entity. In the event that a prospective employer requests an employment
reference for Plaintiff, the parties agree that Defendants will only provide dates
of employment, and/or positions held, and/or rates of pay.

8. Confidentiality. In further consideration for the above, Plaintiff agrees,
except as otherwise may be required by law, rule, regulation and/or internal
normal business practices, to keep confidential and secret the terms of this
Settlement Agreement, the consideration paid, and the settlement
negotiations that preceded the execution of this Settlement Agreement
(collectively the “Settlement Terms”). In the event that Plaintiff is questioned
about the status, terms of or result of this Settlement Agreement, the Dispute
and/or the Lawsuit, the Plaintiff may only respond with words that are virtually
identical to the following language: that “the matter has been resolved on
terms acceptable to the Parties and no information can be provided because
of an agreement between the Parties” and/or may refuse to comment in
response to any such question. Nothing herein shall prevent the Plaintiff from
disclosing the Settlement Terms to the minimum extent necessary in order to
respond to a request from his accountants and/or as may be required for
income tax reporting or internal purposes related to the facilitation of this
settlement.

9. Jurisdiction. The parties agree that jurisdiction over this matter shall be in
the United States District Court for the Western District of Louisiana which is
presiding over the Litigation. The Agreement is governed by the substantive
laws of the State of Louisiana, and where applicable, federal law. If the district
court chooses not to retain jurisdiction, then this Agreement shall be
enforceable in the appropriate court in Lafayette Parish, Louisiana.

10. Dismissal of Lawsuit. Within five (5) business days of signing this Agreement
by the Parties, Plaintiff's Counsel Agrees to file with the Court in the Litigation
a Motion for Approval of the Parties Settlement Agreement and Dismissal with
Prejudice all claims asserted by Plaintiff in this Litigation with the Court to
maintain jurisdiction to enforce the terms of this Agreement, along with a
proposed Order.

11. Agreement Not to Be Used as Evidence. Neither this Agreement, nor any
act performed or document executed pursuant to or in furtherance of this
Agreement may be deemed to be, or may be used as, an admission of, or
evidence of the validity of any released claim, or of any wrongdoing in any
civil, criminal or administrative proceeding in any court, administrative agency

Page 4 of 8
Case 6:16-cv-01236-DDD-PJH Document 54 Filed 02/20/19 Page 9 of 12 PagelID#: 282

or other tribunal, other than in such proceedings as may be necessary to
consummate or enforce this Agreement. Defendants, however, may file this
Agreement in any action that may be brought against them in order to support
a defense or counterclaim based upon principles of red judicata, collateral
estoppel, release, good faith settlement, judgment bar or reduction, or any
other theory of claim preclusion or issue preclusion or similar defense or
counterclaim.

12. Severability. In the event that one or more terms or provisions of this
Agreement are found to be invalid or unenforceable for any reason or to any
extent, each remaining term and provision shall continue to be valid and
effective and shall be enforceable to the fullest extent permitted by law.

13. Enforcement. In the event that any action is commenced to enforce said
Settlement Agreement, the prevailing party shall be entitled to reasonable fees
and costs.

14. Voluntariness. Plaintiff further declares and agrees that this release is made
and executed by Plaintiff of his own free will; that he knows all of the facts and
his rights in connection herewith, together with the advice and counsel of his
attorney of record, and that he has not been influenced or induced to make
this release as the result of any act or action on the part of any employee,
agent, attorney, or representative of any of the parties in whose favor this
release is executed.

15. Entire Agreement. Plaintiff further declares and acknowledges that no
promise, inducement or agreement not herein expressed has been made to or
by any party herein, and that this Settlement Agreement and Release contains
the entire agreement between the parties hereto, superseding any and all prior
agreements, promises, or representations, whether ora! or written concerning
its subject matter. Plaintiff acknowledges that the terms of this Settlement
Agreement and Release are contractual and binding in nature and not merely
a recital and that this entire Agreement has been fully explained to Plaintiff by
his attorney of record and he does hereby acknowledge that he fully
understands the contents and ramifications of same.

16. Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall constitute an original, and all of which shall constitute one

single Agreement. Faxed transmissions and/or copies of the signature block
shall be deemed enforceable.

[REMAINDER OF PAGE LEFT BLANK]

Page 5 of 8
Case 6:16-cv-01236-DDD-PJH Document 54 Filed 02/20/19 Page 10 of 12 PagelD#: 283

 

 

 

 

 

ALBERT DOGAY MONSTER HEAVY HAULERS, LLC
BY: BY:
Date: Name:

Title:

Date:

 

APPROVED BY:

 

AMANDA HILGENDORF
ATTORNEY FOR PLAINTIFF
ALBERT DOGAY

Page 6 of 8
Case 6:16-cv-01236-DDD-PJH Document 54 Filed 02/20/19 Page 11 of 12 PagelID#: 284

STATE OF LOUISIANA
PARISH OF

THUS DONE AND SIGNED in multiple originals, in the presence of the

undersigned competent witnesses and me, Notary, after due and complete reading

 

 

 

 

 

 

of the whole, in , Louisiana, on this day of
, 2019.

WITNESSES:

Print Name: ALBERT DOGAY

Print Name:

 

 

NOTARY PUBLIC
In and for the Parish of , state of Louisiana
Name:
My Commission Expires:
Number Assigned Notary Public #

 

APPROVED BY:

 

AMANDA HILGENDORF
ATTORNEY FOR PLAINTIFF
ALBERT DOGAY

Page 7 of 8
Case 6:16-cv-01236-DDD-PJH Document 54 Filed 02/20/19 Page 12 of 12 PagelID#: 285

STATE OF LOUISIANA
PARISH OF

THUS DONE AND SIGNED in multiple originals, in the presence of the

undersigned competent witnesses and me, Notary, after due and complete reading

 

 

 

 

of the whole, in , Louisiana, on this day of
, 2019.
WITNESSES:
By:
Print Name: ;

 

 

Attorney for Monster Heavy
Haulers, LLC and George
Anthony Cook

 

Print Name:

 

 

NOTARY PUBLIC
In and for the Parish of , State of Louisiana
Name:
My Commission Expires:
Number Assigned Notary Public #

 

Page 8 of 8
